FREESCALE SEMICONDUCTOR, INC.

MANAGEMENT DEFERRED COMPENSATION PLAN

1. PLAN NAME AND DEFINITIONS

1.1 Plan Name. This plan is the Freescale Semiconductor, Inc. Management
Deferred Compensation Plan (“the Plan”).

1.2 Definitions.

(a) “Additional Compensation” shall mean bonuses and all other cash compensation
designated by the Administrative Committee as Deferrable Compensation.

(b) “Administrative Committee” shall mean the committee appointed by the
Compensation & Leadership Committee of the Board to administer the Plan.

(c) “Base Salary” shall mean a Participant’s annual base salary, excluding
bonuses, commissions, incentives and all other remunerations for services
rendered to the Company and prior to reduction for any salary contributions to a
plan established pursuant to Section 125 of the Code or qualified pursuant to
Section 401(k) of the Code.

(d) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death. No beneficiary designation shall become
effective until it is filed with the Administrative Committee. Any designation
shall be revocable at any time through a written instrument filed by the
Participant with the Administrative Committee with or without the consent of the
previous Beneficiary. No designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented to in writing by such
spouse. If there is no such designation, or if there is no surviving designated
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. In the event any
amount is payable under the Plan to a minor, payment shall not be made to the
minor, but instead shall be paid (a) to that person’s living parent(s) to act as
custodian, (b) if that person’s parents are then divorced, and one parent is the
sole custodial parent, to such custodial parent, or (c) if no parent of that
person is then living, to a custodian selected by the Administrative Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides. If no parent is
living and the Administrative Committee decides not to select another custodian
to hold the funds for the minor, then payment shall be made to the duly
appointed and currently acting guardian of the estate for the minor or, if no
guardian of the estate for the minor is duly appointed and currently acting
within 60 days after the date the amount becomes payable, payment shall be
deposited with the court having jurisdiction over the estate of the minor.
Payment by the Company pursuant to any unrevoked Beneficiary designation or to
the Participant’s estate if no such designation exists, of all benefits owed
hereunder shall terminate any and all liability of the Company.

(e) “Board of Directors” or “Board” shall mean the Board of Directors of
Freescale Semiconductor, Inc.

(f) “Change in Control” shall mean a “change in the ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company, as such terms are defined in Section 409A of the
Code.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Company” shall mean Freescale Semiconductor, Inc. and any Subsidiary
designated by the Administrative Committee.

(i) “Compensation” shall be Base Salary and Additional Compensation.

(j) “Deferral Account” shall mean the bookkeeping account or accounts maintained
by the Administrative Committee pursuant to Section 3.1 for each Participant
pursuant to Section 3.1 that are credited with amounts equal to (1) the
Participant’s Deferred Compensation and (2) earnings and losses under
Section 2.2.

(k) “Deferrable Compensation” shall mean the Compensation designated by the
Administrative Committee as eligible to be deferred in any Plan Year pursuant to
Section 2.1(a).

(l) “Deferral Election” means a Deferral Form completed by a Participant and
filed with the Committee that indicates the amount of his or her Deferrable
Compensation that is or will be deferred under the Plan.

(m) “Deferral Form” shall mean the form or forms required to be completed and
delivered to the Administrative Committee or its designee for participation in
the Plan for a Plan Year.

(n) “Deferred Compensation” shall mean the Compensation actually deferred by a
Participant on the Deferral Form for a Plan Year.

(o) “Disabled” shall mean the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.

(p) “Distributable Amount” shall mean the balance in the Participant’s Deferral
Account.

(q) “Eligible Employee” shall be an employee selected by the Administrative
Committee for participation in the Plan.

(r) “Freescale Semiconductor” shall mean Freescale Semiconductor, Inc., a
Delaware corporation.

(s) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Administrative Committee.

(t) “Participant” shall mean any Eligible Employee who becomes a Participant in
this Plan by completing the Deferral Form.

(u) “Plan” shall be the Freescale Semiconductor, Inc. Management Deferred
Compensation Plan, as amended.

(v) “Plan Year” shall be January 1 to December 31.

(w) “Regular Enrollment Period” shall mean the period designated by the
Administrative Committee for enrollment for a Plan Year.

(x) “Retirement” shall mean a Participant’s retirement from Freescale
Semiconductor or a Subsidiary at or after age 55.

(y) “Subsidiary” shall mean an entity of which Freescale Semiconductor owns
directly or indirectly at least 50% of voting power or common stock or both and
which is consolidated for financial reporting purposes.

(z) “Trust” shall mean the Freescale Semiconductor Management Deferred
Compensation Plan Trust.

(aa) “Trustee” shall mean the trustee of the Trust.

(bb) “Unforeseeable Emergency” means a severe financial hardship to the
Participant or the Participant’s Beneficiary resulting from a sudden and
unexpected illness or accident of the Participant or Beneficiary, loss of the
Participant’s or Beneficiary’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary.

(cc) “Withdrawal Date” shall have the meaning set forth in Section 4.1.

2. DEFERRAL ELECTIONS

2.1 Elections to Defer Compensation.

(a) Deferrable Compensation. To the extent authorized by the Administrative
Committee, a Participant may elect to defer for a Plan Year taxable Compensation
earned in a Plan Year and payable to a Participant by the Company; provided,
however, that a Participant may defer in any calendar year only that portion of
the Participant’s Deferrable Compensation that exceeds the amount necessary to
satisfy Social Security Tax (including Medicare), income tax and employee
benefit plan withholding requirements as determined in the sole and absolute
discretion of the Administrative Committee. The Deferral Form will set forth
what the Administrative Committee has authorized as Deferrable Compensation.

(b) Deferral Elections. Subject to Section 2.1(b)(iv), all Deferral Elections
made shall be irrevocable, shall be made on a Deferral Form, as prescribed by
the Administrative Committee from time to time and shall comply with the
following requirements:



  (i)   The Deferral Election shall be in writing and shall specify a percentage
or dollar amount of the Deferrable Compensation that the Participant has elected
to defer, as well as the time or times at which the Participant has elected to
have his or her Deferred Compensation paid.



  (ii)   The Deferral Election shall be made prior to the beginning of the
calendar year in which such Compensation would otherwise be earned (except that
new employees shall make such Deferral Election within thirty (30) days of their
date of hire and all employees shall make such Deferral Election within thirty
(30) days of the Effective Date of the Plan and only then with respect to
Compensation earned subsequent to the Deferral Election); provided, however,
that if permitted by Section 409A of the Code, the Participant may make an
initial Deferral Election with respect to amounts that relate to services
performed prior to the effective date of this Plan as set forth in Section 6.4
but that have not yet been paid.



  (iii)   The Deferral Election shall become effective on the date of receipt by
the Company.



  (iv)   Any Deferral Election shall continue in effect until a written election
to revoke or change such Deferral Election is received by the Company except
that a written election to revoke or change such Deferral Election must be made
prior to the beginning of the calendar year for which such Deferral Election is
to be effective.



  (v)   Any employee who fails to timely execute and file a Deferral Election
with the Committee shall not be permitted to defer receipt of any portion of his
or her Deferrable Compensation for such calendar year beyond the date the
Compensation is otherwise payable in cash or Shares.

(c) Subsequent Deferral Elections. This Plan permits a subsequent Deferral
Election to delay the distribution of Deferred Compensation, however, such
subsequent Deferral Election to delay the distribution of Deferred Compensation
shall comply with the following requirements:



  (i)   Such subsequent Deferral Election may not take effect until at least
twelve (12) months after the date on which the subsequent Deferral Election is
made;



  (ii)   In the case of a subsequent Deferral Election related to a distribution
of Deferred Compensation not described in Sections 4.2(b), 4.2(c), or 4.2(f),
such subsequent Deferral Election must be for a period of not less than 5 years
from the date such distribution would otherwise have been made; and



  (iii)   Any subsequent Deferral Election related to a distribution pursuant to
Section 4.2(a) shall not be made less than twelve (12) months prior to the date
of the first scheduled payment under such distribution.

2.2 Investment Election.

(a) Each Participant shall designate, on the Deferral Form or other form
provided by the Administrative Committee, the Funds in which the Participant’s
Deferral Account will be deemed to be invested for purposes of determining the
amount of earnings or losses to be credited or debited to that Deferral Account.
In making the designation, the Participant may specify that all or any portion
of his Deferral Account be deemed to be invested in one or more Funds listed on
the Deferral Form in the manner set forth on the Deferral Form. A Participant
may change investment designations by filing a new election with the
Administrative Committee by a date specified by the Administrative Committee. If
a Participant fails to designate a Fund for all or a portion of the
Participant’s Deferral Account, he or she shall be deemed to have elected the
Money Market type of investment fund.

(b) The Administrative Committee may select from time to time, in its sole and
absolute discretion, new commercially available investments to replace then
existing Funds. Once the Administrative Committee has provided Participants with
information on the replacement Funds, a Participant must re-designate his Funds
in accordance with procedures established by the Administrative Committee at the
time of re-designation. If a Participant fails to re-designate a Fund for all or
a portion of the Participant’s Deferral Account, he or she shall be deemed to
have elected the Money Market type of investment fund. Additionally, the
Administrative Committee may reduce the total number and types of Funds
available to Participants in its sole and absolute discretion at any time and
from time to time.

(c) Although the Participant may designate the Funds to be used to determine the
amount of earnings or losses with respect to the Participant’s Deferral Account,
the Administrative Committee shall not be bound to invest any amounts in a
Participant’s Deferral Account in the designated Funds. The Funds are to be used
only for purposes of crediting or debiting the Deferral Account with deemed
earning or losses thereon, and such crediting or debiting shall not be
considered or construed in any manner as an actual investment in any such fund.

3. DEFERRAL ACCOUNTS AND TRUST FUNDING

3.1 Deferral Accounts. Each Plan Year, the Administrative Committee shall
establish and maintain a separate Deferral Account for each Participant. The
Administrative Committee may establish more than one Deferral Account for each
Participant for each Plan Year for different types of income deferred. Each
Participant’s Deferral Account may be further divided into separate subaccounts
(“investment fund subaccounts”), each of which corresponds to a Fund elected by
the Participant. A Participant’s Deferral Account shall be credited as follows:

(a) On the fifth business day after amounts are withheld and deferred from a
Participant’s Deferrable Compensation, the investment fund subaccounts of the
Participant’s Deferral Account shall be credited with an amount equal to the
portion of Deferred Compensation deferred and deemed to be invested in a certain
Fund in accordance with the designation specified on the Deferral Form or
subsequent designation or resdesignation as specified in Section 2.2(b).

(b) At the end of each business day, each investment fund subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to the earnings or losses that would have resulted if the balance
then credited to such investment fund subaccount had been invested in the
investment fund designated by the Participant in accordance with Section 2.2.

(c) Crediting of earnings and losses with respect to a Participant’s Deferral
Account shall terminate and the account will be valued in accordance with the
following:

(i) on Retirement or other termination of employment:



  (A)   lump sum distribution- on the last day of the quarter in which
termination of employment occurs;



  (B)   installment distribution- on the last day of the quarter in which
termination occurs with respect to the first installment and on the anniversary
date thereof in each succeeding calendar year with respect to the remaining
installments;



  (ii)   on a scheduled Withdrawal Date- on the last day of the quarter
immediately preceding the quarter in which payment is scheduled;



  (iii)   on the Participant’s becoming Disabled- upon completion of the
Administrative Committee’s processing of the request;



  (iv)   Unforeseeable Emergency distribution- upon completion of the
Administrative Committee’s processing of the request; and

(v) on death- on the last day of the quarter in which death occurs.

(d) In the event that a Participant elects for any portion of a given Plan
Year’s Deferred Compensation to have an in-service Withdrawal Date, all such
amounts shall be accounted for in a manner which allows separate accounting for
that portion of Deferred Compensation and earnings and losses associated with
such Plan Year’s Deferred Compensation.

3.2 Trust Funding. The Company has created a Trust with the Trustee. The Company
shall cause the Trust to be funded each year with an amount equal to the amount
deferred by each Participant. Although the principal of the Trust and any
earnings thereon shall be held separate and apart from other funds of the
Company and shall be used exclusively for the uses and purposes of Participants
and Beneficiaries as set forth therein, neither the Participants nor their
Beneficiaries shall have any preferred claim on, or any beneficial ownership in,
any assets of the Trust prior to the time such assets are paid to the
Participants or Beneficiaries as benefits and all rights created under this Plan
and the Trust shall be unsecured contractual rights of Participants and
Beneficiaries against the Company. Any assets held in the Trust will be subject
to the claims of the Company’s general creditors under federal, state, or
foreign law in the event of insolvency as defined in the Trust. Except as
specifically provided in the Trust, the assets of the Plan and Trust shall never
inure to the benefit of the Company and the same shall be held for the exclusive
purpose of providing benefits to Participants and their Beneficiaries.

4. DISTRIBUTIONS

4.1 Distribution of Deferred Compensation per the Deferral Form Elections. A
Participant must elect the timing of the distribution of Distributable Amounts
from his Deferral Account on the Deferral Form (“Withdrawal Dates”).
Participants may elect an in-service Withdrawal Date or Withdrawal Date
following Retirement or other termination of employment. If a Participant fails
to designate Withdrawal Dates, the Participant will be deemed to have elected to
receive the distribution of Distributable Amounts from his or her Deferral
Account following Retirement or other termination of employment. All
distributions will be cash payments. Notwithstanding any elected Withdrawal
Dates, Distributable Amounts are subject to Section 4.2 below.

(a) Distribution with a Withdrawal Date following Retirement or Termination of
Employment. In the case of a Participant who has elected a Withdrawal Date
following Retirement or termination of employment, such Participant shall
receive his Distributable Amount as designated on his Deferral Form; provided,
however, if a Participant has an aggregate balance in all of his Deferral
Accounts under the Plan of less than $50,000 (or such other amount determined by
the Administrative Committee) the distribution will be in the form of a single
lump-sum payment during the next quarter following written notice to the
Administrative Committee of the Participant’s Retirement or termination.

(b) Distribution with an In-Service Withdrawal Date. In the case of a
Participant who has elected an in-service Withdrawal Date (a distribution while
still employed or in the service of the Company), such Participant shall receive
his Distributable Amount as designated on his Deferral Form; provided that no
payment may be made earlier than two years from the last day of the Plan Year
for which the Deferral Election was made; provided, further that, if a
Participant has an aggregate balance in all of his Deferral Accounts under the
Plan of less than $50,000 (or such other amount determined by the Administrative
Committee) at the time of the in-service Withdrawal Date, the distribution will
be in the form of a single lump-sum payment.

(c) Section 162(m) Matters. Notwithstanding anything to the contrary in this
Plan whether express or implied, the Administrative Committee may, in its sole
discretion, defer payment of all or any portion of the Distributable Amount
otherwise payable hereunder to any Participant who is considered a “covered
employee” to the extent any such payment would not be deductible by the Company
by reason of Section 162(m) of the Code. For these purposes, the term “covered
employee” shall mean the Chief Executive Officer and the next four highest paid
officers of the Company as determined for purposes of Code Section 162(m) and
the regulations thereunder. In the event of a deferral of payment by reason of
this Section 4.1(c), any such Deferred Compensation shall be paid to the
Participant upon the Participant’s “separation from service,” as such phrase is
defined in Section 409A of the Code; provided, however, that if the Participant
is a “specified employee,” as such phrase is defined in Section 409A of the
Code, of the Company, such Deferred Compensation shall be paid to the
Participant six months following the Participant’s “separation from service.”
Any amounts deferred under this Section 4.1(c) shall remain credited to the
Participant’s Deferral Account and shall be subject to all of the terms and
condition of this Plan until paid to the Participant.

4.2 Events Impacting Distribution of Deferred Compensation. If provided by
legislation, the Internal Revenue Code, or regulations thereunder, Deferred
Compensation under the Plan may not be distributed earlier than:

(a) “Separation from service” as such phrase is defined in Section 409A of the
Code; provided, however, that if the Participant is a “specified employee,” as
such phrase is defined in Section 409A of the Code, of the Company, such
Deferred Compensation shall be paid to the Participant six months following the
Participant’s “separation from service.”

(b) The date the Participant becomes Disabled;

(c) Death;

(d) A specified time (or pursuant to a fixed schedule) specified in the Deferral
Form as of the date such Deferred Compensation was deferred;

(e) To the extent provided by the Secretary of the United States Treasury, a
Change in Control; or

(f) The occurrence of an Unforeseeable Emergency.

4.3 Unforeseeable Emergency. The Board or Administrative Committee shall have
the authority to alter the timing or manner of payment of Deferred Compensation
in the event that a Participant establishes, to the satisfaction of the Board or
Administrative Committee, the occurrence of an Unforeseeable Emergency. In such
event, the amount(s) distributed with respect to such Unforeseeable Emergency
cannot exceed the amounts necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Furthermore, to the extent the Board agrees an Unforeseeable Emergency has
occurred for a Participant, the Board may, in its sole discretion:

(a) Authorize the cessation of Deferrable Compensation by such Participant under
the Plan; or

(b) Provide that, subject to the above requirements, all, or a portion, of any
of the Participant’s Distributable Amount shall immediately be paid in a
lump-sum payment; or

(c) Provide for such other payment schedule as deemed appropriate by the
Administrative Committee under the circumstances.

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Board or the Administrative Committee. The Board’s or Administrative
Committee’s decision with respect to whether an Unforeseeable Emergency has
occurred and the manner in which, if at all, the payment of Deferred
Compensation to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.

4.4 Disability.

(a) Notwithstanding the Participant’s Deferral Election, a Participant shall
receive a single lump sum distribution of his or her Distributable Amount by
reason of the Participant becoming Disabled.

(b) A distribution payable by reason of a Participant becoming Disabled shall be
paid (in the case of a single lump sum distribution) as soon as practicable
following the date the Participant becomes Disabled.

4.5 Death. Notwithstanding the Participant’s Deferral Election, if a Participant
dies before complete distribution of his or her Distributable Amount under the
Plan has occurred, the Participant’s Distributable Amount shall be paid in a
single lump sum distribution to his or her Beneficiary or Beneficiaries as soon
as administratively possible following receipt by the Administrative Committee
of satisfactory notice and confirmation of the Participant’s death.

4.6 Credit or Debit of Earnings or Losses. Unless otherwise provided, a
Participant’s Deferral Account will continue to be credited or debited with
earnings or losses thereon pursuant to Section 3.1 until all amounts in a
Deferral Account are distributed.

4.7 Inability to Locate Participant. In the event that the Administrative
Committee is unable to locate a Participant or Beneficiary within two years
following a Withdrawal Date, the amount allocated to the Participant’s Deferral
Account shall be forfeited. If, after such forfeiture, the Participant or
Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings.

5. ADMINISTRATION

5.1 Administrative Committee. An Administrative Committee shall be appointed by,
and serve at the pleasure of, the Compensation & Leadership Committee of the
Board of Directors (the “Compensation Committee”). The number of members
comprising the Administrative Committee shall be determined by the Compensation
Committee, which may from time to time vary the number of members. The
Compensation Committee may remove any member at anytime at its discretion. The
Compensation Committee shall fill vacancies in the membership of the
Administrative Committee.

5.2 Administrative Committee Action. The Administrative Committee shall act at
meetings by affirmative vote of a majority of the members of the Administrative
Committee. The Administrative Committee may also take action by a written
consent signed by a majority of members of the Administrative Committee.

5.3 Powers and Duties of the Administrative Committee.

(a) The Administrative Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

(i) To select the Funds;



  (ii)   To construe and interpret the terms and provisions of this Plan;



  (iii)   To compute and certify to the amounts payable to Participants and
their Beneficiaries;



  (iv)   To maintain all records that may be necessary for the administration of
the Plan;



  (v)   To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;



  (vi)   To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;



  (vii)   To appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Administrative Committee may from time to time prescribe;

(viii) To take all other actions necessary for the administration of the Plan;
and

(ix) To delegate its powers and duties.

(b) The Administrative Committee shall have the authority to approve (i) the
merger into the Plan of any nonqualified deferred compensation plan maintained
by any person, firm, partnership, corporation, or other entity (a “Person”) in
the event that the Company succeeds by merger, acquisition, consolidation or
other transaction, to all or part of the assets or business of, or enters into a
joint venture with, such Person and the employees of such Person become
employees of the Company or of a Subsidiary who may otherwise become eligible
for participation in the Plan, and (ii) the transfer to the Plan of all deferral
accounts maintained by the Person pursuant to such plan.

5.4 Construction and Interpretation. The Administrative Committee shall have
full discretion to construe and interpret the terms and provisions of this Plan,
which interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Administrative Committee shall administer such terms and provisions in a uniform
and nondiscriminatory manner and in full accordance with any and all laws
applicable to the Plan.

5.5 Information. To enable the Administrative Committee to perform its
functions, the Company shall supply full and timely information to the
Administrative Committee on all matters relating to the Compensation of all
Participants, their death or other events which cause termination of their
participation in this Plan, and such other pertinent facts as the Administrative
Committee may require.

5.6 Compensation, Expenses and Indemnity.

(a) The members of the Administrative Committee shall serve without compensation
for their services hereunder.

(b) To the extent permitted by Delaware law and the Company’s amended
Certificate of Incorporation, the Company shall indemnify and hold harmless the
Administrative Committee and each member thereof, the Compensation Committee,
the Board of Directors and any delegate of the Administrative Committee who is
an employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company.

5.7 Account Statements. Under procedures established by the Administrative
Committee, a Participant shall receive a statement with respect to such
Participant’s Deferral Accounts on a quarterly basis.

5.8 Disputes.

(a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Administrative
Committee and the Secretary of the Company, setting forth his or her claim.

(b) Claim Decision. Upon receipt of a claim, the Company shall advise the
Claimant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Company may, however, extend the
reply period for an additional 90 days for special circumstances. If the claim
is denied in whole or in part, the Company shall inform the Claimant in writing,
setting forth: (A) the specified reason or reasons for such denial; (B) the
specific reference to pertinent provisions of this Plan or the rules related to
the Plan on which such denial is based; (C) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary;
(D) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (E) the time limits for requesting a review
under subsection (c).

(c) Request For Review. Within 60 days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Administrative Committee review the determination of the Company. Such request
must be addressed to the Secretary of the Company, at its then principal place
of business. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Administrative Committee. If the Claimant does
not request a review within such 60-day period, he or she shall be barred and
estopped from challenging the Company’s determination.

(d) Review of Decision. Within 60 days after the Administrative Committee’s
receipt of a request for review, after considering all materials presented by
the Claimant, the Administrative Committee will inform the Participant in
writing, in a manner calculated to be understood by the Claimant, the decision
setting forth the specific reasons for the decision containing specific
references to the pertinent provisions of this Plan on which the decision is
based. If special circumstances require that the 60 day time period be extended,
the Administrative Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than 120 days after receipt of the
request for review.

6. MISCELLANEOUS

6.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company. In the event the Company, in its sole discretion, decides to invest in
any of the Funds, Participants and Beneficiaries shall have no rights in or to
such investments. The Company’s obligation under the Plan shall be merely that
of an unfunded and unsecured promise of the Company to pay money in the future,
and the rights of the Participants and Beneficiaries shall be no greater than
those of unsecured general creditors. It is the intention of the Company that
this Plan be unfunded for purposes of the Code and for purposes of Title 1 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

6.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant’s Deferral Accounts shall
be liable for the debts, contracts, or engagements of any Participant, his or
her Beneficiary, or successors in interest, nor shall a Participant’s Deferral
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Administrative Committee, in its discretion, may cancel such distribution or
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Administrative
Committee shall direct.

6.3 Withholding. There shall be deducted from each payment made under the Plan
all taxes that are required to be withheld by the Company in respect to such
payment or this Plan. The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes. Each participant agrees the Company shall have such rights to withhold
such taxes.

6.4 Effective Date. The effective date of the Plan is January 24, 2004.

6.5 Amendment, Modification, Suspension or Termination. The Board, the
Compensation Committee or the Administrative Committee may amend, modify,
suspend or terminate, to the extent permitted by law, the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Deferral Accounts. In the event that this Plan is terminated, the amounts
allocated to a Participant’s Deferral Accounts shall be distributed to the
Participant or, in the event of his or her death, his or her Beneficiary in a
lump sum within 30 days following the date of termination.

6.6 Governing Law. This Plan shall be construed, governed and administered in
accordance with the laws of the State of Delaware, except when preempted by
federal law.

6.7 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Administrative
Committee, the Compensation Committee, the Board and the Company. The
Administrative Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

6.8 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Compensation Committee or the Administrative Committee, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefore,
the Compensation Committee or the Administrative Committee may direct that such
payment be made to any person found by the Compensation Committee or the
Administrative Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Compensation Committee or the Administrative
Committee and the Company.

6.9 Limitation of Rights and Employment Relationship. Neither the establishment
of the Plan and Trust nor any modification thereof, nor the creating of any fund
or account, nor the payment of any benefits shall be construed as giving to any
Participant, or Beneficiary or other person any legal or equitable right against
the Company or the trustee of the Trust except as provided in the Plan and
Trust; and in no event shall the terms of employment of any Employee or
Participant be modified or in any way be affected by the provisions of the Plan
and Trust.

6.10 Headings; Interpretation.

(a) Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

(b) Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.

